            Case 3:17-cv-00022-RCJ-CLB Document 83 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     GERALD VON TOBEL,                                )   Case No.: 3:17-CV-00022-RCJ-CLB
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 81)
                                                      )
13   DR. JOHNS, et al.,                               )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     Carla L. Baldwin (ECF No. 81 1) entered on July 23, 2020, recommending that the Court grant
19

20
     Defendants’ Motion for Summary Judgment (ECF No. 56). On August 4, 2020 Plaintiff filed his

21   Objections to Magistrate Judge’s Report and Recommendation (ECF No. 82).
22          This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
23
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24
     of Nevada.
25

26

27

28          1   Refers to Court’s docket number.



                                                           1
           Case 3:17-cv-00022-RCJ-CLB Document 83 Filed 09/21/20 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Baldwin’s Report and

 6   Recommendation (ECF No. 81), shall be ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
 8
     Nos. 56) is GRANTED.
 9
            IT IS FURTHER ORDERED that pending motions (ECF Nos. 73 and 75) are
10

11   DENIED as moot.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
13
     accordingly and close the case.
14
            IT IS SO ORDERED.
15
                                                     Dated this 21st day of September, 2020.
16

17

18                                                   ROBERT C. JONES
                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28



                                                        2
